Citation Nr: 1442152	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 1st metatarsal cuneiform exostosis of the right foot with x-ray evidence of degenerative changes. 

2.  Entitlement to a rating in excess of 10 percent for 1st metatarsal cuneiform exostosis of the left foot with x-ray evidence of degenerative changes. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In various statements, the Veteran has asserted that he is entitled to a clothing allowance as a result of his service-connected 1st metatarsal cuneiform exostosis of the bilateral feet.  He is advised that he should contact his local VA Medical Center to apply for such an allowance.  

As noted in a February 2012 deferred rating decision, the agency of original jurisdiction (AOJ) noted that it had received a claim of entitlement to service connection for a bilateral leg disorder as secondary to his service-connected 1st metatarsal cuneiform exostosis of the bilateral feet with x-ray evidence of degenerative changes on May 2009, but such had not been addressed.  In this regard, the Board notes that a June 2005 rating decision initially denied service connection for bilateral leg pain.  Therefore, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral leg disorder, to include as secondary to the Veteran's service-connected bilateral foot disability, is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

By way of background, the October 2009 rating decision continued the Veteran's 10 percent disability ratings for his service-connected 1st metatarsal cuneiform exostosis of the bilateral feet under Diagnostic Codes 5299-5284.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27. Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  In February 2012, the AOJ determined that the appropriate diagnostic criteria to evaluate the Veteran's bilateral foot disability was Diagnostic Codes 5299-5281 as such only involved his great toes.  Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his bilateral foot disability.  In this regard, the Board observes that he was last examined by VA in October 2011 and the record is void of more recent treatment records.  Since such time, and most recently in June 2014, the Veteran has reported an increase in the severity of his bilateral foot disability symptomatology, to include pain and bleeding.  Therefore, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his bilateral foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected bilateral foot disabilities.  Thereafter, all identified records should be obtained.
 
Finally, the Board notes that the Veteran's TDIU claim is inextricably intertwined with the remanded claims of entitlement to increased ratings for his bilateral foot disabilities, which are his only service-connected disabilities. Therefore, readjudication of the TDIU claim should be deferred pending the adjudication of the increased rating claims. See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected bilateral foot disabilities.  After securing any necessary authorization from him, obtain all identified treatment records. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his bilateral foot disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should identify the current nature and severity of all manifestations of the Veteran's 1st metatarsal cuneiform exostosis with x-ray evidence of degenerative changes of the right and left feet, to include both orthopedic and skin manifestations.  For all foot disorders found to be present other than that affecting the 1st metatarsal of both feet, the examiner should indicate whether such disorder(s) are part and parcel of the service-connected disabilities, caused or aggravated by such disabilities, or entirely unrelated to such disabilities. 

The examiner should also discuss the functional impairment associated with the Veteran's 1st metatarsal cuneiform exostosis with x-ray evidence of degenerative changes of the right and left feet on his daily life and employability. 

All opinions expressed should be accompanied by a rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

